Citation Nr: 0830491	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-04 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals, left ear 
infection.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran's residuals 
of left ear infection are due to any incident or event in 
active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
is due to any incident or event in active service.



CONCLUSIONS OF LAW

1.  Residuals of left ear infection were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).




2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2006 VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2006 rating 
decision and January 2007 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in an April 2007 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, 


such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited bilateral hearing loss or tinnitus 
during service is not fatal to his claim.  The laws and 
regulations do not strictly require in-service complaint of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court of Appeals for Veterans Claims 
has held where there is no evidence of the veteran's claimed 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service . . . 
."  Hensley, supra, 5 Vet. App. at 160 (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the veteran has current hearing 
loss disability that is causally related to service.




A threshold requirement for service connection to be granted 
is competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) ("absent proof 
of the existence of the disability being claimed, there can 
be no valid claim").  The Board recognizes that the presence 
of a chronic disability at any time during the claims process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, the issue nevertheless 
requires a medical nexus to service, or a presumptive basis 
for service connection under the law.  

A.  Service Connection for Residuals, Left Ear Infection

The veteran's service treatment records (STRs) show that in 
October 1967 he was diagnosed with a retracted left tympanic 
membrane, with serous otitis media.  He was prescribed 
medication, and the record does not indicate that he had 
further treatment for that condition.  On November 1967 and 
May 1969 medical history reports, the veteran indicated that 
he had never had any ear, nose, or throat trouble, and his 
ears were found to be normal on examinations at those times.

The post-service VA treatment records do not show that the 
veteran has been treated for the residuals of a left ear 
infection, or that he has suffered from further infections.

The RO did not afford the veteran a VA examination for his 
claimed residuals of left ear infection, on the basis that 
there is already sufficient medical evidence to decide the 
claim, and the Board agrees.  The veteran wrote in January 
2007 that he was placed on light duty and temporarily 
grounded in 1968 due to the residuals of his left ear 
infection.  However, the record does not show any further 
treatment or complaints related to the veteran's left ear 
after October 1967.  In McClendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that there is no competent evidence 
of current residuals of a left ear infection.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).  The Board also notes 
that, at the veteran's October 2006 VA audiological 
examination, he had no physical ear symptoms.
 
Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of left ear infection, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran's STRs show that on an audiological evaluation in 
November 1967, pure tone thresholds, in decibels, were as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
0
20
LEFT
0
0
0
0

The veteran did not report any ear, nose, or throat problems 
on a medical history report that he completed at that time.  
He again did not report any ear, nose, or throat problems on 
a May 1969 medical history report.  On an audiological 
evaluation in May 1969, pure tone thresholds, in decibels, 
were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
5
0
5
LEFT
0
0
5
5

On the authorized VA audiological evaluation in October 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
85
85
80
LEFT
50
40
70
85
80

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 74 in the left ear.  The 
veteran reported that he had difficulty clearly understanding 
speech and severe tinnitus, and that the problems had been 
slowly progressing.  He had the greatest difficulty hearing 
in the presence of background noise, and reported exposure to 
aircraft and helicopter noise as an aircraft mechanic in 
service and extensive post-service noise exposure from 
construction work.  The VA examiner noted that the STRs 
showed hearing that was well within normal limits and opined 
that it was not likely that current hearing loss or tinnitus 
was a result of noise exposure in service.

The VA examiner did not offer an opinion as to whether the 
veteran's hearing loss and tinnitus were due to flying at a 
high altitude with a severe head cold while in service, as 
the veteran alleged in his January 2007 statement.  The 
veteran wrote that he went to sick call in 1968 after a high 
altitude flight with a severe head cold, and that hearing 
loss and tinnitus manifested themselves immediately after 
that flight.  As noted above, the RO correctly did not obtain 
a medical opinion on the relationship between a high altitude 
flight and the veteran's hearing loss and tinnitus, on the 
basis that there is already sufficient medical evidence to 
decide the claim.  The STRs do not show that the veteran went 
to sick call in 1968 after going on a high altitude flight 
with a severe head cold, and his in-service tests of hearing 
acuity, including his discharge examination, were within the 
normal range.  See 38 C.F.R. § 3.385.  In addition, the 
veteran did not indicate that he had hearing loss or tinnitus 
on his November 1967 and May 1969 medical history reports.  
Therefore, there is not sufficient evidence of an in-service 
event, injury or disease to trigger the necessity of an 
examination in order to decide the claim on the merits.  See 
McClendon, supra;  38 C.F.R. § 3.159(c).


We recognize the sincerity of the arguments advanced by the 
veteran that his bilateral hearing loss and bilateral 
tinnitus are service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hearing loss and tinnitus 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.  

Since the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection 
bilateral hearing loss and tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable and the claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals, left ear infection, is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


